                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                               No. 7:17-CV-29-FL
HSG, LLC d/b/a “HIGH SPEED GEAR,”
              Plaintiff,
                                                  ORDER GRANTING EDGE-
       v.                                         WORKS’ MOTION TO SEAL

EDGE-WORKS MANUFACTURING
COMPANY d/b/a “G-CODE” et al.,
              Defendants.



                                           ORDER

       Before the Court is Defendant’s Motion to Seal underacted versions of plaintiff HSG,

LLC’s (“HSG”) for an Order that maintains under seal HSG’s Motion for summary judgement

(DE #132), memorandum in support (DE #133), statement of material facts (DE #134), and

Appendix of Exhibits (DE #135) all under seal (collectively, the “Sealed Documents”). The

Court finds that this Motion is filed pursuant to the terms of Section 3(a) and 3(b) of the

Protective Order entered on May 8, 2017 (DE #42) and in response to the reasonable procedures

seeking compliance therewith as set forth in HSG’s Notice to Court Regarding Proposed Sealed

Filings (DE #102) (the “Notice”).

       This Court finds that Edge-Works has complied with the terms of the Protective Order by

publicly filing contemporaneously with this motion redacted versions of the Sealed Documents.

       For these reasons, and for good cause shown, the Defendant’s Motion to Seal the

proposed Sealed Documents is GRANTED.

       IT IS FURTHER ORDERED that the unredacted versions of the Sealed Documents (DE

#132-135) shall be SEALED until further order of this Court.



                                              1
SO ORDERED, this 29thday of October    , 2018.




                               UNITED STATES DISTRICT JUDGE




                                  2
